PER CURIAM: *
Juan Manuel Guevara appeals his guilty-plea conviction for possession of more than 50 kilograms of marijuana with intent to distribute. Guevara argues that his conviction should be reversed because 21 U.S.C. § 841 is unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This issue is foreclosed, as Guevara concedes, by United States v. Slaughter, 238 F.3d 580, 582 (5th Cir.2000). Guevara’s conviction is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.